Title: To James Madison from James Leander Cathcart, 3 January 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira Jany. 3d: 1808.

By the Brig Apollo Capt Goldsbury who sail’d on the 24th: Ulto. I had only time to inform you that Sir Saml. Hood with four Sail of the Line, five Frigates & a number of Transports with General Berresford & four thousand Troops on board had just anchor’d within two Cables length of the fortifications of this City Some of whom had already dropped their Stern Anchors & had springs upon their Cables flat bottom’d Boats out & apparently making every preparation to land their Troops in case of resistance.  Three British officers had come on Shore & were at that moment at the Governor’s who had called a Council of War, and as the London, ninety, one of the Ships that accompanied the Prince of Brazils from Lisbon, touched here on the 11th: Ulto: gave us information of his having abdicated the Throne of his Ancestors, it is the general opinion that no hostilities will take place, that the Troops would be landed & be permitted to take possession of the Fortifications of the Island, but whether the British intended holding the Island in deposit for the Crown of Portugal or convert it into a British Colony was not then known.  I confirm the contents of the preceeding & have the honour to inform you that this Island was taken possession of by the British with the greatest tranquility & good order & that on the 1st: of January 1808 the Council & heads of departments took an oath of allegiance to His Britannic Majesty.  Enclosed is a Copy of the Capitulation.
The Squadron still remains here & has not landed above two Thousand Troops.  The remainder it is Supposed are destined to take possession of the Western Islands or Azores.  This Port has been embargoed ever Since the arrival of the British Forces but the Apollo was blown off in a gale of Wind  Consequently if she arrives in any regular time you will have early information of the Changes which have taken place in this Island.  This moment I have received the enclosed from the Governors Secretary, which with my answer I transmit for your information.  I request you Sir to have the goodness to order a new Commission to be Sent to me as Soon as possible & that a duplicate thereof may be Sent to our Minister at London in order that my Exequator may be expedited as Soon as possible.  I have the honour to continue with the most respectful Esteem Sir Your obedt: Servant

James Leander Cathcart

